Citation Nr: 1134162	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-25 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a service-connected lumbosacral strain with degenerative disc disease, prior to September 29, 2009.  

2.  Entitlement to an initial evaluation in excess of 10 percent for a service-connected lumbosacral strain with degenerative disc disease, since September 29, 2009.  

3.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to January 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for a lumbosacral strain with degenerative disc disease; a noncompensable (zero percent) evaluation was assigned, effective April 4, 2008.  The Veteran expressed disagreement with the assigned evaluation in December 2008.  

In a November 2009 rating decision, the RO increased the evaluation for the Veteran's service-connected lumbosacral strain with degenerative disc disease from zero percent to 10 percent disabling, effective September 29, 2009.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased evaluation remains in appellate status for both the period before and after September 28, 2007.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  In light of the resulting "staged" rating and the evidence of record, the Board has bifurcated the Veteran's claim as stated on the title page.  

A hearing was held on March 23, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran had clearly raised the matter of unemployability during the pendency of his claim for an increased evaluation for a service-connected lumbosacral strain with degenerative disc disease.  See a statement from the Veteran dated in July 2008 and the March 2011 hearing transcript at pages 5 and 13.  Therefore, the issue is raised by the record, and as such, is properly before the Board.  

The issues of (1) entitlement to an initial evaluation in excess of 10 percent for a service-connected lumbosacral strain with degenerative disc disease, since September 29, 2009, and (2) entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 29, 2009, the evidence of record fails to demonstrate that the Veteran's service-connected lumbosacral strain with degenerative disc disease is productive of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

2.  Prior to September 29, 2009, there is no competent medical evidence that the Veteran's service-connected lumbosacral strain with degenerative disc disease is productive of doctor-prescribed incapacitating episodes having a total duration of at least one week but less than two weeks during the previous 12 month period.  

3.  Prior to September 29, 2009, there is no competent medical evidence that the Veteran has arthritis of the lumbosacral spine.  

CONCLUSION OF LAW

Prior to September 29, 2009, the criteria for a compensable initial evaluation for a service-connected lumbosacral strain with degenerative disc disease have not been met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 and 5235 - 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide that pertains to the claim.  38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

In reviewing the Veteran's claim of entitlement to an initial compensable evaluation for a service-connected lumbosacral strain with degenerative disc disease, the Board observes that the Veteran is challenging an initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

The Board observes that the RO issued a VCAA letter to the Veteran in May 2008, which informed him of what actions he needed to undertake; the need to submit any evidence in his possession that pertained to the claim; how VA determines disability ratings and effective dates as per the Court's decision in Dingess; and how the VA would assist him in developing his claim.  The May 2008 VCAA letter was issued prior to the October 2008 rating decision, which granted service connection for a lumbosacral strain with degenerative disc disease.  The Board finds that, under the facts of this case, that the RO provided appropriate notice of the information or evidence needed in order to substantiate the claim prior to the initial decision.  

In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  Moreover, the Veteran has been provided with several opportunities to submit evidence and argument in support of his claim.  Therefore, the Board finds that any defect with respect to the content of the VCAA notice requirements for his claim is harmless error in this case.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also concludes that VA's duty to assist has been fulfilled.  The RO has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records and VA medical examination reports are of record, as well as submitted written statements in support of the Veteran's claim, and were reviewed by the RO and the Board in connection with the Veteran's claim.  There has been no indication that there exists any evidence which is not currently of record.  

VA examinations with respect to the issue on appeal were obtained in September 2008 and September 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since the Board will only be rendering a decision concerning the Veteran's service-connected back disability prior to September 29, 2009 (the date of the September 2009 VA examination), only the adequacy of the September 2008 VA examination is relevant at this time.  Concerning this, the September 2008 VA examination report is adequate as it is predicated on a review of the claims file and all pertinent evidence of record, and the examiner fully addressed the rating criteria that is relevant to rating the Veteran's service-connected spine disability.  See Barr, supra; see also 38 C.F.R. § 4.2 (2010).  

Thus, there is adequate medical evidence of record to make a determination in this case.  As such, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c) (4).  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on the VA, including the duty to assist and to provide notification, has been met.
Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9- 98.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Discussion

The Veteran's service-connected lumbosacral strain with degenerative disc disease is currently rated as noncompensably disabling prior to September 29, 2009, under Diagnostic Codes 5242.  38 C.F.R. § 4.71a (2010).  The Board notes that spine disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 - 5242) and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Diagnostic Code 5243).  

For diagnostic codes 5235 to 5242, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease the following ratings will apply:  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); compare Melson v. Derwinski, 1 Vet. App. 334(1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Ankylosis is "immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th Ed. 1987)).

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for:  a 10 percent evaluation is warranted if incapacitating episodes have a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Note (1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Concerning the application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the medical evidence is devoid of any instances of doctor-prescribed bed rest due to symptomatology associated with the Veteran's service-connected back disability.  The Veteran and his representative have asserted that the Veteran did, indeed, experience incapacitating episodes prior to September 29, 2009.  Specifically, the Veteran has asserted that he experienced several short periods of incapacitation between November 7, 2008, and November 20, 2008.  See a statement from the Veteran dated in December 2006 and the March 2011 hearing transcript at pages 5, 8 and 12.  However, the Board notes that the September 2008 VA examination report reflects that the Veteran experienced no incapacitating episodes.  Moreover, the Veteran's VA outpatient treatment records are devoid of any instance of doctor-prescribed bedrest between November 7, 2008, and November 20, 2008.  The Veteran's VA outpatient treatment records dated on November 20, 2008, note that the Veteran presented with complaints of low back pain which was "unrelieved with ibuprofen."  The Veteran was prescribed pain medication at that time.  The November 20, 2008, VA outpatient treatment records fail to reflect that a VA or private physician had prescribed bedrest due to the Veteran's service-connected low back disability.  See VA outpatient treatment records dated on November 20, 2008.  Indeed, at the March 2011 hearing, the Veteran testified that he had not been prescribed bedrest by a doctor.  See the March 2011 hearing transcript at page 14.  Accordingly, an initial compensable rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The Board also concludes a compensable initial evaluation is unwarranted under the General Rating Formula for Diseases and Injuries of the Spine, as the competent medical evidence of record fails to reflect forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  The September 2008 VA examination report reflects that the most limited measurement of flexion of the Veteran's thoracolumbar spine, even consideration of additional limitation after repetitive testing as per the Court holding in DeLuca, was to 90 degrees.  In this regard, the Veteran demonstrated a full range of motion of his thoracolumbar spine (240 degrees) at the September 2008 VA examination.  See the September 2008 VA examination report.  

The Board notes that the Veteran and his representative have asserted that the Veteran experienced pain on motion which was not reflected in the September 2008 VA examination report.  See the Veteran's statement dated in July 2009 and the March 2011 hearing transcript at page 4.  The Veteran is certainly competent to attest to factual matters of which he or she had first-hand knowledge, e.g., experiencing pain upon movement.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, even if the Veteran had experienced pain throughout the demonstrated range of motion of the thoracolumbar spine at the September 2008 VA examination, a compensable initial evaluation cannot be assigned.  The Court has recently held that "pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion, such as the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235-5242).  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  The Board notes the Court's prior decision in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) which held that "painful motion ... is deemed to be limited motion."  However, in Mitchell, the Court distinguishes Lichtenfels as limited to the specific situation where a claimant demonstrates noncompensable loss of motion and is rated under Diagnostic Code 5003 (degenerative arthritis established by X-ray findings).  In the present case, prior to September 29, 2009, there is no evidence of degenerative arthritis in his lumbosacral spine.  In this regard, a June 2008 MRI report failed to reflect that the Veteran had arthritis in his lumbosacral spine.  Accordingly, the provisions of Diagnostic Code 5003 and the Court's holding in Lichtenfels are not for application.  

As such, the Veteran's demonstrated range of motion of his thoracolumbar spine is not congruent with the criteria for a compensable initial evaluation as per the General Rating Formula for Diseases and Injuries of the Spine.  In sum, an initial compensable rating is not warranted under either the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes or the General Rating Formula for Diseases and Injuries of the Spine.

Under VA regulations, separate disabilities (i.e., neurological manifestations) arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  However, the record fails to reflect that the Veteran's service-connected low back disability produces neurological impairment or radicular pain.  Indeed, the Veteran has not asserted such symptoms and denied that he experiences radicular pain.  See the September 2008 VA examination report.  No contradictory medical evidence is of record.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2010).

The Board has considered the possibility of staged ratings.  See Fenderson and Hart, both supra.  The Board, however, concludes that the Veteran's service-connected back disability as been no more or less disabling throughout the appeal period.  Accordingly, staged ratings are inapplicable.  See id.

For the reasons and bases noted above, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, the current schedular criteria do not allow for the assignment of a compensable initial evaluation prior to September 29, 2009.  Consequently, the benefit- of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the record does not show that the Veteran's service-connected lumbosacral strain with degenerative disc disease is so exceptional or unusual prior to September 29, 2009, so as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture prior to September 29, 2009, that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability does not result in such manifestations.  Therefore, it cannot be said that the available schedular evaluation for the disability is inadequate as applied to evidence relevant to the period prior to September 29, 2009.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbosacral strain with degenerative disc disease under the provisions of 38 C.F.R. § 3.321(b)(1) were not met prior to September 29, 2009.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

Entitlement to an initial compensable evaluation for a service-connected lumbosacral strain with degenerative disc disease, prior to September 29, 2009, is denied.  


REMAND

Reason for remand:  To afford the Veteran a VA examination, to obtain updated VA records and to fully develop and adjudicate a claim for a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran was most recently afforded VA examination in connection with his service-connected low back disability in September 2009.  However, the Veteran and his representative asserted at the March 2011 hearing that the disorder had worsened since the last examination.  See the March 2011 hearing transcript at pages 6 and 9.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board is of the opinion that an additional VA examination is in order in this case for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected lumbosacral strain with degenerative disc disease since September 29, 2009.

Also, as described above, the Veteran raised the matter of entitlement to TDIU during the pendency of his claim for an increased evaluation for an increased evaluation for his service-connected lumbosacral strain with degenerative disc disease.  See the Veteran's July 2008 statement and the March 2011 hearing transcript at pages 5 and 13.  Thus, the Board has jurisdiction of the TDIU claim.  See Rice, supra.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of the VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

In this case, the Veteran has not been notified of the criteria necessary to establish a claim for TDIU under 38 C.F.R. § 4.16(a) or (b) as per the Veterans Claims Assistance Act of 2000 (the VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon remand, the RO/AMC must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.  

Further, as noted above, a claim for TDIU must consider the Veteran's educational and occupational history.  Indeed, the Veteran's current employment status is unclear.  The Veteran has contended that, since his separation from service in January 2007, he has been fired from two jobs due to missed time because of his service-connected back disability.  Further, the Veteran testified that he has been attending school since his employment ceased.  See the March 2011 hearing transcript at pages 5 and 13-15.  The Board notes that the RO has not provided the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) for him to complete.  Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Given the unclear nature of the Veteran's employment status, the Board concludes that, upon remand, the Veteran must be provided with a VA Form 21-8940 for him to complete and return to the RO/AMC.  

After the Veteran has completed the VA Form 21-8940, the RO/AMC must complete any additional development which flows from the information provided by the Veteran or obtained by the RO/AMC, to include scheduling the Veteran for an appropriate VA examination and or referring the Veteran's TDIU claim to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action as per 4.16(b).  

As these claims are being remanded, the Board finds that the RO/AMC should also obtain updated VA treatment records from the VA facility in Austin, Texas.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board notes that the most recent VA outpatient treatment record currently associated with the Veteran's VA claims file is dated in February 2011.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must obtain updated VA treatment records from the VA facility in Austin, Texas, dated from January 2011 to the present.  

2.  The RO/AMC must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.

3.  The RO/AMC must send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO/AMC.

4.  The RO/AMC must complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.  

5.  The RO/AMC must also contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

6.  Thereafter, the Veteran should be afforded a VA examination to determine the severity and manifestations of the Veteran's service-connected back disability since September 29, 2009, and the effect of this disability on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Specifically, x-rays must be performed.  A copy of the complete VA claims file should be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should report the range of motion measurements for the low back, in degrees.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following:  (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The VA examiner must also address whether the Veteran has experienced any incapacitating episodes (doctor-prescribed periods of bedrest) since September 29, 2009.  If so, the frequency of such must be fully discussed.  

The examiner should also comment on the effect of the Veteran's service-connected disabilities (currently lumbosacral strain with degenerative disc disease) on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disability is of such severity to result in unemployability.  In this regard, although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence relevant to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

7.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


